Citation Nr: 1501859	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-26 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable initial disability rating for hallux valgus of the left foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to November 1988.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified at a February 2014 Board hearing before the undersigned at the RO, and a transcript of the hearing has been associated with the claims file.  

The issue of entitlement to service connection for hallux valgus of the right foot has been raised by the record, specifically in the Veteran's September 2012 VA Form 9 substantive appeal; however, the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's service-connected hallux valgus of the left foot has resulted in pain and instability, but has not required surgical resection of the metatarsal head of the left great toe, neither is the disability of such severity that it is the equivalent of amputation of the left great toe.  


CONCLUSION OF LAW


The criteria for a compensable rating for hallux valgus of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5280 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran was provided with notice regarding his initial service connection claim in June 2009, along with notice regarding how disability ratings and effective dates are assigned.  The Board notes that this appeal arises from the Veteran's disagreement with the initial disability rating assigned for his service-connected hallux valgus of the left foot.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is required regarding the Veteran's claim on appeal.  

Regarding the duty to assist, the RO has obtained and associated the following evidence with the claims file:  service treatment records, VA treatment records, and various lay statements.  To the extent that private treatment records from Cabot Medical Clinic that may be relevant to the Veteran's claim were not obtained, the Board notes that an October 2010 letter from the facility reported that the Veteran was last seen at the facility in 2002 and that his records were destroyed after seven years.  Additionally, the Board notes that the Veteran's June 2009 VA Form 21-4142 authorization for VA to obtain records from the facility indicates that he was seen at the facility for treatment of his back condition, rather than for his hallux valgus of the left foot.  Therefore, the Board concludes that the records are unavailable or irrelevant to the claim at issue.  

The Board also acknowledges that the Veteran testified at the February 2014 Board hearing that he was in receipt of Social Security Administration (SSA) disability benefits.  However, the Board finds that a remand is not required in order to obtain outstanding SSA records prior to adjudicating the Veteran's claim of entitlement to a compensable initial disability rating for hallux valgus of the left foot.  First, there is no indication that any outstanding SSA records are relevant to the claim for an increased rating for hallux valgus of the left foot.  Additionally, the Board finds there is sufficient evidence of record, including VA treatment records, lay statements, and an adequate VA examination, in order to assess the severity of the Veteran's hallux valgus of the left foot according to the applicable rating criteria, such that a remand would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Veteran was afforded a VA examination in August 2010.  The examination report includes all relevant findings necessary to evaluate the Veteran's claim on appeal.  The VA examiner considered the pertinent evidence of record, including the Veteran's medical history, interviewed the Veteran, and conducted a thorough clinical examination.  The examination report sets forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiner offered the necessary findings to apply the rating criteria.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities addressed herein since he was last examined in August 2010.  38 C.F.R. § 3.327(a) (2014).  VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  For these reasons, the Board finds that the VA examination and opinion of record is adequate for deciding the Veteran's claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claims on appeal which has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran and the Board will proceed with its adjudication.  


II.  Increased Rating - Hallux Valgus

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Concerning initial disability ratings, VA must consider the severity of disability for which the veteran is eligible for service connection starting on the date the application was filed.  See id. ; cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  Herein, the Board has considered the appropriateness of any assigned rating periods, as well as whether any additional staged rating periods are warranted.  

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2014).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2014).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran seeks a compensable initial disability rating for his service-connected hallux valgus of the left foot, which is current rated under DC 5280.  See 38 C.F.R. § 4.71a, DC 5280 (2014).  Under DC 5280, unilateral hallux valgus will be rated as 10 percent disabling when it requires surgical operation with resection of the metatarsal head or if it is severe, or the equivalent to amputation of the great toe.  Id.  

Service treatment records document a September 1987 x-ray which revealed bunion type changes, soft tissue swelling, and some bony degenerative changes at the first metatarsophalangeal articulations bilaterally, and mild hallux valgus deformities of the Veteran's great toes.  

VA treatment records contain a July 2008 primary care note which documents the Veteran's complaint of a sore left great toe, in addition to problems with his right great toenail.  He reported an injury to his left great toe several years ago and that his toenail was deformed and causing pain.  The examining physician noted that the left great toe was deformed and ordered an x-ray and podiatry consultation.  However, at a podiatry appointment in August 2008, the only documented complaint is regarding the Veteran's thick right great toenail.  In May 2009, the Veteran was able to walk on his toes and heels without increased pain, but he was unable to do so in July 2009 without increased pain.  

The Veteran was afforded a VA examination in conjunction with his initial service connection claim in August 2010.  The Veteran reported at the time that he had been unemployed for the past 18 months because his job ran out, and not due to physical impairment.  He denied hospitalization for his foot and reported that his foot was not interfering with his occupation prior to his job ceasing 18 months before.  Upon physical examination, the examiner noted the Veteran did have hallux valgus of the left foot, with a 15 degree angulation and a cavus foot, which was congenital.  The examiner also inspected the Veteran's boots and noted that he did not use any inserts and there were no signs of abnormal weightbearing.  The Veteran did not use any corrective devices or assistive devices to ambulate.  He did not complain of foot fatigue, swelling, or instability, and he denied any Achilles tendonitis or flatfoot condition.  There was no evidence of painful motion, edema, weakness, instability, or tenderness regarding the hallux valgus of the left foot.  There was no functional limitation on standing or walking, or abnormal signs of weightbearing attributable to his left foot hallux valgus.  

Additionally, during the pendency of the appeal, the Veteran was offered examinations regarding his service-connected back condition, which is not on appeal here, but which nevertheless contain relevant findings regarding the Veteran's claim on appeal.  Specifically, VA examinations conducted in June 2012 and May 2014 document that the Veteran's muscle strength of the left foot, measured by great toe extension, was normal, as was the sensation in the Veteran's left foot and toes.  

Following the August 2010 VA examination, the RO granted the Veteran's service-connection claim for hallux valgus of the left foot and assigned a noncompensable disability rating, effective June 15, 2009.  The Veteran's October 2010 notice of disagreement (NOD) expressed his desire for an increased disability rating for his left foot hallux valgus.  Additionally, he reported that he did suffer from abnormal weightbearing, and he included pictures of his boots showing wear patterns on the heels and edges to document his assertion.  

During the Veteran's February 2014 Board hearing, he reported some pain in his left toe, but stated his chief complaints were rubbing of his toe joint on his shoes and instability. He noted that the rubbing would cause the skin to become raw and require him to apply aloe vera or something similar.  He also endorsed that the biggest problem due to his left great toe condition was its effect on his balance.  He reported that his use of a cane was primarily for his back condition, but that it also helped his balance, and stated that instability had been an issue prior to his back problems becoming more severe.  He denied any medical treatment for the disability and stated that no surgery had been recommended.  

Additional lay evidence of record includes statements submitted by the Veteran's spouse and friends in July 2009 which document their observations of the Veteran's daily pain; however, they attribute this variously to disabilities of the Veteran's back, knees, and ankles, rather than to his hallux valgus of the left foot specifically.  

Considering the pertinent facts in light of applicable rating criteria, the Board finds that a compensable disability rating for the Veteran's hallux valgus of the left foot is not warranted for any period on appeal.  

In so finding, the Board notes that a compensable 10 percent rating under DC 5280 is warranted for severe unilateral hallux valgus, if equivalent to an amputation of the great toe, or for post-operative residuals of a hallux valgus where there is a resection of the metatarsal head.  38 C.F.R. § 4.71a, DC 5280.  As the Veteran has not undergone surgical resection of the metatarsal head of his left foot, a 10 percent rating is not warranted on that basis.  In addition, the medical evidence of record, discussed above, does not suggest that the Veteran suffered from severe left foot hallux valgus equivalent to amputation of the great toe.  Upon VA examination in August 2010, the Veteran did not require corrective or assistive devices to ambulate, and he did not complain of foot fatigue, swelling, or instability, due to his hallux valgus of the left foot.  Moreover, there was no evidence of painful motion, edema, weakness, instability, tenderness, functional limitation on standing or walking, or abnormal signs of weightbearing attributable to his left foot hallux valgus.  Additionally, as noted in subsequent VA examinations provided in the context of the Veteran's service-connected back disability, the Veteran has not displayed decreased muscle strength or sensation in his left foot and toes.  Thus, it cannot be said that his left foot hallux valgus has been equivalent to amputation of the left great toe for any period on appeal.  

The Board acknowledges, as did the RO in the September 2012 statement of the case (SOC), that the pictures submitted by the Veteran in conjunction with his October 2010 NOD do show obvious signs of symmetrical worn edges.  However, DC 8520 does not identify abnormal weight bearing as a factor utilized to determine the proper disability rating for hallux valgus.  See 38 C.F.R. § 4.71a, DC 8520.  

The Board has also considered other potentially applicable diagnostic codes; however, in the absence of any evidence of, or disability comparable to amputation of the great toe, weak foot, claw foot (pes cavus), metatarsalgia, hammer toes, or malunion or non-union of the tarsal or metatarsal bones, DCs 5171, 5277, 5278, 5279, 5281, 5282 and 5283 are not applicable.  See 38 C.F.R. § 4.71a, DCs 5171, 5277-79, 5281-83.  Additionally, DC 5284, regarding other foot injuries, is not for application, as there is no indication in the evidence of record that the Veteran's service-connected left foot hallux valgus results in moderate disability required for a compensable 10 percent disability rating.  See id., DC 5284.  

Additionally, while the Veteran has reported loss of balance, the various VA examinations of record do not reveal findings of any vestibular disorder.  Rather, they show that the Veteran has an altered gait and requires the use of a cane due to low back and knee symptoms.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40 , 4.45, 4.59, and the holdings in DeLuca.  8 Vet. App. 202.  However, an increased evaluation for the Veteran's service-connected left foot hallux valgus is not warranted on the basis of functional loss due to pain or weakness in this case.  First, the provisions of DeLuca only apply when a Diagnostic Code is predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  Here, Diagnostic Code 5280 is not based on limitation of motion.  

Even assuming DeLuca applies, the Veteran's complaints of pain do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the August 2010 VA examiner indicated that there was no evidence of painful motion, edema, weakness, instability, tenderness, functional limitation on standing or walking, or abnormal signs of weightbearing attributable to the Veteran's left foot hallux valgus.  Notably, pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  See Mitchell, 25 Vet. App. 32.  

Based upon the foregoing, the Board finds that the preponderance of the evidence is against a compensable initial rating for hallux valgus of the left foot for the entire period on appeal.  There is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 47, 53-56 (1990).  


III.  Extraschedular & TDIU Consideration

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the schedular evaluation assigned for the Veteran's hallux valgus disability is adequate in this case.  The diagnostic criteria contemplates more severe manifestations of hallux valgus and provides a disability rating of ten percent.  To the extent that the Veteran's assertions regarding abnormal weight bearing are not specifically contemplated by the diagnostic criteria of DC 5280, the Board points out that regardless, the Veteran has not had frequent hospitalization nor does the evidence suggest his bilateral hallux valgus has caused marked interference with his employment.  Indeed, at the August 2010 VA examination, he reported that he was unemployed because his job ran out, and not due to physical impairment.  In addition, at the February 2014 Board hearing, he denied any medical treatment or surgical intervention due to his left foot hallux valgus.  Moreover, the Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Finally, the Veteran has not contended, and the evidence does not otherwise indicate, that his left foot hallux valgus has rendered him unemployable.  As discussed above, at the August 2010 VA examination, the Veteran reported that he was unemployed because his job ran out, and not due to physical impairment.  To the extent that he reported unemployment and receipt of SSA disability benefits at the February 2014 Board hearing, he did not report that he was disabled due to his left foot hallux valgus, nor is there any reasonable indication within the record that he is in receipt of SSA disability benefits due to his left foot hallux valgus.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  



ORDER

A compensable initial disability rating for hallux valgus of the left foot is denied for the entire period on appeal.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


